                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                                      No. 5:18-CV-488-D

                                             )
TRACY SEMPOWICH,
                                             )
                                             )
                         Plaintiff,
                                             )
                                             )    ORDER GRANTING DEFENDANT'S
      v.
                                             )     MOTION TO UNSEAL DOCKET
                                             )           ENTRY NO. 122
TACTILE SYSTEMS TECHNOLOGY,
                                             )
INC. d/b/a TACTILE MEDICAL,
                                             )
                                             )
                         Defendant.
                                             ).


     This matter came before the.Court on Defendant's Motion to Unseal Docket Entry

No. 122.    Having considered the Motion and for good cause shown, it. is hereby

ORDERED that Defendant's Motion to Unseal Docket Entry No. 122 is GRANTED.

      SO ORDERED this .Sa day of April, 2020.




                     \




           Case 5:18-cv-00488-D Document 172 Filed 04/30/20 Page 1 of 1
